Citation Nr: 1444524	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-44 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for PTSD.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971, including service in the Republic of Vietnam from September 1969 to September 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and August 2011 rating decisions by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, rated 30 percent disabling, effective October 25, 2007 (date of claim), and denied entitlement to TDIU, respectively.  A November 2009 rating decision granted an increased (50 percent) rating for the Veteran's PTSD, effective October 25, 2007.  

The Veteran testified before the undersigned Veterans Law Judge in an August 2013 Travel Board hearing; a transcript of the hearing is associated with the claims file.  

Regarding the matter of entitlement to service connection for cardiovascular disease, the evidence of record suggests that the Veteran's cardiovascular disease, including hypertension, is secondary to his PTSD.  See, e.g., August 18, 2009 VA psychiatry note (indicating the Veteran's PTSD aggravates his hypertension); August 24, 2012 VA internal medicine inpatient note (noting the Veteran's PTSD and anxiety possibly played a role in his complaint of chest tightness).  As this matter has not been adjudicated by the RO, the matter is referred to the RO for appropriate development and action.   

The issue entitlement to TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the RO.




FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

Throughout the appeal period, the criteria for an initial 70 percent evaluation, but no higher, is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. VA's Duty to Notify and Assist

The Veteran's PTSD claim arises from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's post-service VA, private and Social Security Administration (SSA) treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations in March 2008, October 2009, and July 2011.  Further, the Veteran has not alleged, nor does the record show, that his PTSD has worsened in severity since the most recent examination. As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

As to the March 2008, October 2009, and July 2011 VA psychiatric examination reports, the Board finds that all VA examinations were adequate to evaluate his PTSD disability and the severity of his symptoms.  Specifically, the examiners reviewed the Veteran's claims file, performed psychiatric evaluations of the Veteran, identified his PTSD symptoms and provided assessments of the nature and severity of his disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (a medical opinion is not entitled to any weight if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis).  The Board acknowledges the Veteran's November 2011 correspondence wherein he questioned the thoroughness of the July 2011 VA examination, citing various inconsistencies with the evidence of record.  In this regard, while the Board does note that there were some findings on the examination that appear to be inconsistent with the evidence of record, as this decision is favorable to the Veteran's claim, and the Board is aware of the inconsistencies which the Veteran highlighted and will be analyzed with the remaining evidence of record, the Board finds no reason to secure a new examination, particularly in light of the fact that the Veteran has not alleged worsening of his PTSD. 

Finally, neither the Veteran nor his attorney asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  


B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA and VBMS (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex command; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of all psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 41 to 50 reflects "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

As noted above in the Introduction, the Veteran's PTSD is presently rated 50 percent disabling throughout the appeal period.  At the August 2013 Travel Board hearing, the Veteran's attorney argued that the Veteran's PTSD is more compatible with a 70 percent schedular rating.  After reviewing the evidence of record, the Board agrees with the Veteran's attorney and concludes that his PTSD most closely approximates the criteria for a 70 percent schedular rating.  Notably, the evidence shows complaints of poor memory and concentration (although it is unclear whether it is due to his psychiatric disorder or his stroke in July 2000); poor insight and judgment; suicidal ideation without intent or plan; nightmares; flashbacks; panic attacks; social isolation; impaired impulse control manifested by unpredictable irritability; some neglect of personal appearance and hygiene; intrusive thoughts; some inability to perform activities of daily living; and hypervigilance.  

The Veteran does not meet the criteria for a 100 percent schedular rating because the record does not show total occupational and social impairment.  In this regard, the Board notes that the evidence does not show gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, disorientation to time or place, grossly inappropriate behavior, or memory loss severe enough to rise to the level of forgetting names of close relatives, own occupation or own name.  

The Board notes that the May 2008 and March 2011 reports by Dr. J.L. Liss are of the opinion that the Veteran satisfies the criteria for a 100 percent schedular rating.  However, the Board finds that these opinions are inconsistent with the evidence of record and are of limited probative value.  Notably, the May 2008 report noted there was no evidence of delusions or hallucinations, or formal thought or thought content disorder.  It was also noted that the Veteran's memory seems to have been affected by his stroke and attention deficit disorder, indicated to be a congenital disorder.  Testing revealed severe anxiety and serious depression, and it was opined that the Veteran's PTSD, complicated by his depression and anxiety, would be consistent with being 100 percent disabled.  In the March 2011 report, it was noted that the Veteran had gross impairment in thought processes or communications, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, intermittent inability to perform activities of daily living, and memory loss.  Similar to the earlier provided report, it was opined that the Veteran satisfied the criteria for 100 percent unemployability.  

In regards to the May 2008 report by Dr. J.L. Liss, the findings provided on examination do not approximate the criteria for a 100 percent schedular rating for the Veteran's PTSD.  As Dr. J.L. Liss conceded in the report, the Veteran's memory was poor due to his nonservice-connected stroke and attention deficit disorder, not due to his PTSD or related depression and anxiety.  Moreover, while it was noted that the Veteran suffered from suicidal thoughts, there was no indication of suicidal intent or plan, and the evidence of record is consistent with the lack of suicidal intention or plan.  In reviewing the May 2008 report by Dr. J.L. Liss, the symptomatology presented are not consistent with the criteria for a 100 percent schedular rating.  

In regards to the March 2011 report by Dr. J.L. Liss, the Board finds that the report is largely a series of conclusions without analysis or reasoning supporting the findings provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  While it was noted that the Veteran suffered from all of the symptomatology listed for a 100 percent schedular rating, there was no supporting examples of such symptomatology.  For example, it was noted that the Veteran suffered from persistent danger of hurting himself or others.  However, the evidence of record fails to show any suicidal intention or plan during the appeal period.  In addition, it was noted that the Veteran suffers from persistent delusions or hallucinations and disorientation to time or place.  However, the evidence of record consistently finds the Veteran alert and oriented in all aspects and no evidence of delusions or hallucinations.  In summary, the Board finds the May 2008 and March 2011 reports by Dr. J.L. Liss and the opinions expressed therein to be of limited probative value, and outweighed by the evidence in the claims folder.  

The Board is also cognizant of the fact that the Veteran was awarded SSA disability benefits in 2001 and that the primary disability was affective (mood) disorder.  See August 2001 SSA Disability Determination form.  The Board finds such a determination is of limited probative value as to the current nature and severity of the Veteran's PTSD as such a determination was made six years prior to the appeal period.  In addition, SSA determinations as to employability are not binding on VA as SSA subscribes to different statutory and regulatory criteria.  See Anderson v. Brown, 5 Vet. App. 347, 354 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  

In an effort to address the Veteran's reported symptomatology, the Board notes that in December 2010 correspondence, the Veteran reported he has forgotten the phone numbers, addresses, and names of close friends.  The Board finds such significant because in other evidence of record, the Veteran denied having any close friends.  See, e.g., September 2009 Decision Review Officer (DRO) hearing (wherein the Veteran testified that he did not trust anyone); October 2009 VA examination (wherein the Veteran's spouse stated the appellant most of the time avoids interacting with others); August 2013 Travel Board hearing (wherein the Veteran testified he had no close friends).  Thus, to the extent the Veteran appears to contend that his memory is of a severity consistent with that of a 100 percent schedular rating, the Board finds him not credible and the preponderance of the evidence against such a finding.  

The Board notes that there is some evidence of inability to perform activities of daily living.  For example, the Veteran has reported that he relinquished day-to-day financial concerns to his spouse due to his poor memory and concentration.  See, e.g., November 2011 correspondence.  However, the Board does not find that his inability to perform activities of daily living is so severe as to warrant a 100 percent schedular rating.  



Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability requires the assignment of an extraschedular rating.  

In this case, the Board finds that the rating criteria contemplate the Veteran's PTSD.  As noted above, the Veteran's PTSD is manifested by poor memory and concentration,  poor insight and judgment, suicidal ideation without intent or plan; nightmares, flashbacks, panic attacks, social isolation, impaired impulse control manifested by unpredictable irritability, some neglect of personal appearance and hygiene and inability to perform activities of daily living, intrusive thoughts, and hypervigilance.  The Board finds that the Veteran has not described symptoms that are not expressly considered by the schedular rating criteria as the Veteran's symptomatology are analyzed to determine occupational and social impairment, which the Board was able to perform.  Service connection is only in effect for PTSD.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  


ORDER

Subject to the laws and regulations governing payment of monetary benefits, an initial 70 percent disability rating for PTSD, but no higher, is granted throughout the appeal period.  

REMAND

After a review of the evidence of record, the Board finds that the matter of entitlement to TDIU must be remanded for additional development.  

The evidence shows that the Veteran's educational history includes a Bachelor of Science in radio and television prior to his active service, as well as a master's degree in urban studies and a law degree after his active service, and his work history includes employment as a trial attorney (which he quit after his stroke in July 2000).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

On remand, the Veteran should be afforded a VA examination for an opinion whether it is at least as likely as not that his service-connected disabilities (to include his PTSD and if service connection for cardiovascular disease or any other disease or disability, is awarded), alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation, considering his specific educational and work experience background.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from himself as well as other individuals who have first-hand knowledge of the impact of his service-connected disability(ies), and particularly his PTSD, on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2. After associating all outstanding records with the claims folder, physically or electronically, and completion of all development sought above, schedule the Veteran for an appropriate VA examination, to be provided by a vocational specialist or a psychiatrist.  

The claims folder should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disability(ies), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

3. The RO should ensure that all development sought above is completed, to include adjudicating the Veteran's claim of entitlement to service connection for cardiovascular disease, to include as secondary to his service-connected PTSD, and then readjudicate the claim for a TDIU rating.  If the benefit sought on appeal is not granted in full, issue the Veteran a supplemental statement of the case and provide the Veteran and his attorney an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


